Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to communication filed on:  25 February 2022 with acknowledgement of an original application filed on 8 November 2018.
2.	The 25 February 2022 communication is a response to a restriction this application has been assigned to a different Examiner (Ellen Tran) on 31 May 2022.  After review of the claims, this Examiner has removed the restriction requirement, therefore claims 1-20 are pending claims 1, 8, and 12 are independent claims.
3.	The IDS submitted on 8 November 2018 has been considered. 
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5.	Claims1-7 and 12-20, are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without more details how to use the invention, it appears based on the Applicant’s the disclosure the performance parameter values of the first device and second device on a semiconductor layer are used to form a physically unclonable function (PUF) based random number generator, this detail is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  The claims 1-7 and 12-20 as written do not use the terms PUF, unclonable, or random number generator, without these terms the claims do not enable one to use the invention.  There is no indication what function or result the performance parameters perform.  It is strongly recommended the Applicant’s representative schedule an interview to discuss the “invention”. Note claims 8-11 are not rejected under 112 because the independent claims include the phrase “a random number generator operably connect to the array of devices and generating a random number based on distribution of the first devices and the second devise within the array”.  This phrase enables use of the “invention”.  Appropriate correction is required.

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


7.	Claims 1-7 and 12-20, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As explained above the terms PUF, unclonable, or random number generator, are not within the rejected claims, without these terms one is not enabled to utilize the “invention”.  Therefore, the claims are also indefinite because they do not particularly point out the subject matter the inventor or a joint inventor regards as the invention.  Appropriate Correction is required.

8.	To expedite a complete examination of the instant application the claims rejected under 35 U.S.C. 112 above are further rejected as set forth below in anticipation of applicant amending these claims to overcome the above rejections.
Claim Rejections – 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hook et al. U.S. Patent Application Publication No. 2012/0326752 (hereinafter ‘752) in view of Hekmatshoartabari et al. U.S. Patent Application Publication No. 2020/0065068 (hereinafter ‘068).
	As to independent claim 12. A method comprising: providing a semiconductor layer; forming randomly patterned dopant implant regions in the semiconductor layer” is taught in ‘752 Abstract, paragraphs 2, 5, 23, and 35-36; 
	“wherein, due to the randomly patterned dopant implant regions, the devices in the array are formed so as to comprise first devices with performance parameter values within a predetermined range and second devices with performance parameter values outside the predetermined range and the first devices and the second devices are randomly distributed across the array” is shown in ‘752 paragraphs 5-8;
Although ‘752 clearly suggests an array of devices in the Abstract paragraphs 2, 4-5 which states “for a random number generator, which incorporates multiple pairs of essentially identical transistors”, since ‘752 never uses the term “array of devices using the semiconductor layer” it could be argued the following is not explicitly taught in ‘752:
	“and forming an array of devices using the semiconductor layer” however ‘068 teaches one or more front-end and back-end devices formed on semiconductor layer in paragraphs 1-4.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a design and structure for a transistor’s having a relatively large threshold voltage variations taught in ‘752 to include a means to form an array of devices using the semiconductor layer.  One of ordinary skill in the art would have been motivated to perform such a modification to improve fabrication methodologies see ‘068 paragraph 1.
	As to dependent claim 13, “The method of claim 12, wherein the randomly patterned dopant implant regions have varying sizes and non-uniform separation distances, and wherein junctions between the randomly patterned dopant implant regions and at least some of the devices in the array result in differences between the performance parameter values of the first devices and the performance parameter values of the second devices” is taught in ‘752 Abstract and paragraphs 6-9.
	As to dependent claim 14, “The method of claim 12, wherein the forming of the randomly patterned dopant implant regions comprises: randomly depositing particles of a masking material above a surface of the semiconductor layer so that the semiconductor layer comprises masked portions aligned below the particles and unmasked portions around the masked portions” is shown in ‘752 paragraph 6;
	“performing a dopant implantation process to form the randomly patterned dopant implant regions in the unmasked portions of the semiconductor layer; and removing the particles” is disclosed in ‘068 paragraph 70.
	As to dependent claim 15, “The method of claim 14, wherein the forming of the randomly patterned dopant implant region further comprises: before the randomly depositing of the particles of the masking material, forming a first dielectric layer on the surface of the semiconductor layer; forming a second dielectric layer on the first dielectric layer, wherein the second dielectric layer is different from the first dielectric layer; forming an opening that extends through the second dielectric layer to the first dielectric layer, wherein the opening defines an array region in the semiconductor layer for the array of devices” is taught in ‘752 paragraphs 5-8 and 23
	“and performing any of the following in order to randomly deposit the particles of the masking material onto the first dielectric layer within the opening: performing an epitaxial semiconductor deposition process, wherein the epitaxial semiconductor deposition process is selective to the second dielectric layer and only partially selective to the first dielectric layer such that the masking material is only deposited as the particles on the first dielectric layer within the opening; exposing the opening to an aqueous colloidal suspension” is shown in ‘752 paragraphs 23 and 36;
	:performing a sputter deposition process; and performing an aerosol spray deposition process” is disclosed in ‘068 paragraph 36.
	As to dependent claim 16, “The method of claim 12, wherein the forming of the array of devices comprises forming an array of field effect transistors according to a specific design, wherein the performance parameter values comprises threshold voltage values, wherein the predetermined range comprises a predetermined threshold voltage range based on the specific design, and wherein the dopant implant regions cause the threshold voltage values of at least some of the field effect transistors to fall outside the predetermined threshold voltage range” is taught in ‘752 paragraph 5-6.
	As to dependent claim 17, “The method of claim 16, wherein the predetermined threshold voltage range extends from a lowest threshold voltage of a fast field effect transistor to a highest threshold voltage of a slow field effect transistor” is shown in ‘068 paragraph 3.
	As to dependent claim 18, “The method of claim 16, wherein the field effect transistors and the dopant implant regions are formed so as to have a first type conductivity” is disclosed in ‘752 paragraph 6.
	As to dependent claim 19, “The method of claim 16, wherein the field effect transistors are formed so as to have a first type conductivity and the dopant implant regions are formed so as to have a second type conductivity that is different from the first type conductivity” is taught in ‘752 paragraph 6.

	As to independent claim 1, “A structure comprising: a semiconductor layer; randomly patterned dopant implant regions in the semiconductor layer” is taught in ‘752 Abstract, paragraphs 2, 5, 23, and 35-36; 
 	“wherein, due to the randomly patterned dopant implant regions in the semiconductor layer, the devices comprise first devices with performance parameter values within a predetermined range and second devices with performance parameter values outside the predetermined range and the first devices and the second devices are randomly distributed across the array” is shown in ‘752 paragraphs 5-8;
Although ‘752 clearly suggests an array of devices in the Abstract paragraphs 2, 4-5 which states “for a random number generator, which incorporates multiple pairs of essentially identical transistors”, since ‘752 never uses the term “array of devices using the semiconductor layer” it could be argued the following is not explicitly taught in ‘752:
	“and an array of devices at least partially in the semiconductor layer” however ‘068 teaches one or more front-end and back-end devices formed on semiconductor layer in paragraphs 1-4.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a design and structure for a transistor’s having a relatively large threshold voltage variations taught in ‘752 to include a means to form an array of devices using the semiconductor layer.  One of ordinary skill in the art would have been motivated to perform such a modification to improve fabrication methodologies see ‘068 paragraph 1.

	As to dependent claims 2-7, these claims contain substantially subject matter as claims 13 and 16-20; therefore, they are rejected along similar rationale.

	As to independent claim 8, “A structure comprising: a semiconductor layer; randomly patterned dopant implant regions in the semiconductor layer” is taught in ‘752 Abstract, paragraphs 2, 5, 23, and 35-36; 
	“wherein, due to the randomly patterned dopant implant regions in the semiconductor layer, the devices in the array comprise first devices with performance parameter values within a predetermined range and second devices with performance parameter values outside the predetermined range and the first devices and the second devices are randomly distributed across the array” is shown in ‘752 paragraphs 5-8;
	“and a random number generator operably connected to the array of devices and generating a random number based on distribution of the first devices and the second devices within the array” is disclosed in ‘752 Abstract, paragraphs 2, 5, and 7.
Although ‘752 clearly suggests an array of devices in the Abstract paragraphs 2, 4-5 which states “for a random number generator, which incorporates multiple pairs of essentially identical transistors”, since ‘752 never uses the term “array of devices using the semiconductor layer” it could be argued the following is not explicitly taught in ‘752:
	“an array of devices at least partially in the semiconductor layer” however ‘068 teaches one or more front-end and back-end devices formed on semiconductor layer in paragraphs 1-4.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a design and structure for a transistor’s having a relatively large threshold voltage variations taught in ‘752 to include a means to form an array of devices using the semiconductor layer.  One of ordinary skill in the art would have been motivated to perform such a modification to improve fabrication methodologies see ‘068 paragraph 1.

	As to dependent claims 9-11, these claims contain substantially subject matter as claims 13 and 16-17; therefore, they are rejected along similar rationale	

11.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hook et al. U.S. Patent Application Publication No. 2012/0326752 (hereinafter ‘752) in view of Hekmatshoartabari et al. U.S. Patent Application Publication No. 2020/0065068 (hereinafter ‘068) in further view of Tremlet U.S. Patent Application Publication No. 2014/0279532 (hereinafter ‘532).

	As to dependent claim 20, the following is not explicitly taught in ‘752 and ‘068: “The method of claim 12, wherein the forming of the array of devices comprises forming an array of resistors, wherein the performance parameter values comprises resistance values, wherein the predetermined range comprises a predetermined resistance range based on a specific design for the resistors, and wherein the dopant implant regions cause the resistance values of at least some of the resistors to fall outside the predetermined resistance range” however ‘532 teaches the array of devices may be resistors in paragraph 33.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a design and structure for a transistor’s having a relatively large threshold voltage variations taught in ‘752 and ‘068 to include a means to form an array of resistors.  One of ordinary skill in the art would have been motivated to perform such a modification to improve security and party authentication by using features integrated into electronic devices such as physical unclonable features (PUF) see ‘068 paragraphs 9-11.
    Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN C TRAN whose telephone number is (571) 272-3842.  The examiner can normally be reached from M-F 9 AM to 6PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached at 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELLEN TRAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        2 August 2022